United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1994
                                 ___________

Stephen B. Kessler,                     *
                                        *
            Appellant,                  *
                                        *
KEPSFilms, Inc.                         *
                                        *
            Plaintiff,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Michael Crichton, Anne-Marie Martin , *
Amblin’ Entertainment, Inc.; Steven     *      [UNPUBLISHED]
Spielberg, Warner Bros., Inc. ,         *
Universal City Studios, Inc., Constant  *
C. Productions, Inc.,                   *
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: June 19, 2000

                             Filed: June 26, 2000
                                 ___________

Befor e WOLLMAN, Chief Judge, and McMILLIAN and HANSEN, Circuit Judges.

                                 ___________


PER CURIAM.
       Stephen B. Kessler appeals from final orders entered in the United States District
Court1 for the Eastern District of Missouri, denying his Fed. R. Civ. P. 60(b)(4) post-
judgment motions relating to the taxation of costs against him personally following an
adverse jury verdict in his copyright-infringement action. For reversal, Kessler
contends that the district court lacked personal jurisdiction over him and denied him
due process. He also argues that the court erred in not considering the pro se affidavits
he submitted prior to his attorneys’ withdrawal and in not permitting him to argue
against his attorneys’ motion to withdraw. We deny Kessler’s motion to supplement
the record and, for the following reasons, we affirm the judgment of the district court.



        A judgment is void if the rendering court lacked jurisdiction or acted in a manner
inconsistent with due process. See Chambers v. Armontrout, 16 F.3d 257, 260 (8th
Cir. 1994). We conclude the judgment here is not void. First, the district court had
personal jurisdiction over Kessler by virtue of his filing the infringement action and
voluntarily appearing at trial, see Carlson v. Hyundai Motor Co., 164 F.3d 1160, 1163
(8th Cir. 1999) (individual may submit to district court’s jurisdiction by appearance),
and Kessler’s subsequent dismissal did not deprive the court of its jurisdiction to order
him to pay costs, cf. 28 U.S.C. § 1919 (district court may order payment of “just costs”
when action or suit is dismissed). Second, Kessler was not deprived of due process
when his pro se submissions were rejected and his attorneys were permitted to
withdraw. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (pro se litigant
has no statutory or constitutional right to have counsel appointed in civil case); Fleming
v. Harris, 39 F.3d 905, 908 (8th Cir. 1994) (decision to allow counsel to withdraw is
left to district court’s discretion); United States v. Agofsky, 20 F.3d 866, 872 (8th Cir.)
(“There is no constitutional or statutory right to simultaneously proceed pro se and with
benefit of counsel.”), cert. denied, 513 U.S. 909 (1994).


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
                                            -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-